Opinion by
Johnson, J.
At the trial the chemist who assayed the ore testified that he found in car SP 26736 (entry No. 656) that the moisture content was 1.2 percent; in car FCN 477 (entry No. 653) that the moisture content was 3.2 percent; and in car FCN 419 (entry No. 659) that the moisture content was 2.6 percent. It was stipulated between counsel as to the percentage of tungsten ore covered by each protest and further stipulated that no allowance for moisture, as indicated above, was made in the customs assay in each of the entries involved. In accordance with the agreed statements of fact and the uneontradicted evidence *222as to the moisture content in each shipment of ore, it was held that an allowance for moisture should have been made in determining the dutiable weight of the tungsten ore, and the collector was directed to rehquidate the entries assessing duty at 50 cents per pound upon the basis of the net weight reported by the Government, less the weight of the moisture, agreed to by both sides.